243 Ga. 798 (1979)
256 S.E.2d 899
HUDGINS
v.
THE STATE.
34896.
Supreme Court of Georgia.
Submitted May 15, 1979.
Decided May 30, 1979.
Rehearing Denied June 22, 1979.
Michael N. Mantegna, for appellant.
John R. Thompson, Solicitor, W. E. Munford, Assistant Solicitor, for appellee.
JORDAN, Justice.
On May 29, 1973, appellant, Tony Hudgins, was tried by a jury and convicted in the State Court of DeKalb County of the misdemeanor offense of bastardy under Code § 74-9901. His 12 month sentence was suspended upon the condition that he support the child at the rate of $17.50 per week and payment of $150.00 "lying in" expenses. At this trial appellant had voluntarily chosen to act as his own counsel. On January 2, 1979, appellant filed an Extraordinary Motion for New Trial and a Motion To Dismiss contending that the statute under which he was prosecuted is now unconstitutional and that in connection with his trial he was denied benefit of counsel. The trial court denied both motions. We affirm.
1. The trial court did not err in dismissing appellant's motion to dismiss on the grounds that Code § 74-9901 which proscribes punishment only for putative fathers is unconstitutional.
The statutory scheme relating to illegitimate children and remedies available to the state at the time of this offense (Code Chapters 74-1; 74-2; 74-3 and §§ 74-9901 and 74-9902) require support from both parents and both are subject to criminal prosecution.
2. Appellant fails to make a single reference to the record or transcript in support of his allegation that his waiver of counsel was not intelligently made. Additionally, at one point in time, appellant was served by counsel and waived in writing his right to counsel. Nor is there evidence that appellant was indigent.
Judgment affirmed. All the Justices concur, except Hill, J., who concurs in the judgment only.